DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant's preliminary submission of 6/10/19 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "continuous interior" of claims 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1, 3, 12, 15 are objected to because of the following informalities:  
In claims 1 and 15, "for emitting an electromagnetic high-power-electro- magnetics (HPEM) microwave pulse" should be corrected to --for emitting an electromagnetic high-power electromagnetic (HPEM) microwave pulse--.
In claim 3, "at least one of said microwave generator or said horn structure" is suggested to be corrected to --at least one of said microwave generator and said horn structure--.
In claim 12, "eindividual" should be corrected to --individual--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Scope of claim 2 is undefined since it is not clear which structure is intended for the generators. 
continuous interior". In particular, a continuous interior may be understood as a cavity with no openings, which is different than the claimed generators. 
In claim 7, it is not clear what applicant intends by a shape configuration "with respect to" the continuous interior. 
Claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over POD'826 (PODGORSKI US 2018/0058826) in view of POD'495 (PODGORSKI US 6075495).
Regarding claim 1, POD'826 discloses a radiation source (FIG.s 1-7) for emitting an electromagnetic high-power electromagnetic (HPEM) microwave pulse, comprising: a microwave generator (see 'generator' 1.1-n.k in FIG. 2A and 250-252 in FIG. 2B) for generating the electromagnetic HPEM microwave pulse, said microwave generator having a generator opening formed therein for outputting the electromagnetic HPEM microwave pulse (operationally required); an emission structure (see 233 FIG. 2A and 423 FIG.s 2A and 4) for shaping the electromagnetic HPEM microwave pulse, said emission structure having an input opening (as shown in FIG. 4) formed therein and connected to said generator opening and is intended to radiate in the electromagnetic 
POD'826 further teaches horn waveguides (as shown in FIG.s 2A and 2B) as waveguides for the generators and the emission structure being a waveguide for the collective of the generators, however, POD'826 does not explicitly show the emission structure being a horn structure. 
POD'495 teaches a horn structure (41 FIG. 3) for receiving and directing emission from generators each having a separating wall as waveguide (see 42 in 40 FIG. 3). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a horn structure, such as taught by POD'495, with the radiation source of POD'826 in order to achieve a desired mode of guiding and directing for the collective of generators in accordance to a preferred application of the apparatus. 
Regarding claim 15, POD'826 discloses a radiation device (FIG.s 1-7), comprising: a radiation source (see 'generator' 1.1-n.k in FIG. 2A and 250-252 in FIG. 2B) for emitting an electromagnetic high-power electromagnetic microwave pulse, said radiation source containing: a microwave generator for generating the electromagnetic HPEM microwave pulse, said microwave generator having a generator opening (operationally required) formed therein for outputting the electromagnetic HPEM microwave pulse; an emission structure (see 233 FIG. 2A and 423 FIG.s 2A and 4) for 
POD'826 further teaches horn waveguides (as shown in FIG.s 2A and 2B) as waveguides for the generators and the emission structure being a waveguide for the collective of the generators, however, POD'826 does not explicitly show the emission structure being a horn structure. 
POD'495 teaches a horn structure (41 FIG. 3) for receiving and directing emission from generators each having a separating wall as waveguide (see 42 in 40 FIG. 3). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a horn structure, such as taught by POD'495, with the radiation source of POD'826 in order to achieve a desired mode of guiding and directing for the collective of generators in accordance to a preferred application of the apparatus. 
Regarding claim 2, absent persuasive evidence for the significance of the claimed source type, it would have been obvious to one of ordinary skills in the art 
Regarding claim 3, POD'826 further discloses at least one of said microwave generator or said horn structure contains at least one waveguide (see 'TEM horn1-N' FIG. 2A and 270-272 FIG. 2B) for guiding the pulse components and/or the electromagnetic HPEM microwave pulse and/or for summing the pulse components.
Regarding claim 4, POD'826 further discloses at least one of said pulse sources is disposed in said waveguide (at least partially, evident of 73 and 74 sticking out of 90 into 92 in FIG.s 3A and 3B, see also FIG. 3D).
Regarding claim 5, POD'826 further discloses at least one of said microwave generator, said horn structure, or said waveguide, has a square cross section (see 90 FIG. 3A) with respect to a central direction of the radiation source.
Regarding claim 6, POD'826 further discloses said microwave generator has a continuous interior (evident of walls making up the generator shown in FIG. 3B) in which said pulse sources are disposed.
Regarding claim 7, POD'826 further discloses said microwave generator has a pot-shaped or box-shaped configuration (as shown in FIG. 3) with respect to said continuous interior.
Regarding claim 8, POD'826 further discloses said pulse sources are disposed along a line in said microwave generator (evident of the arrays shown in FIG.s 2, 4 and 6).
claim 9, POD'826 further discloses said pulse sources are disposed together in a plane (evident of the arrays shown in FIG.s 2, 4 and 6).
Regarding claim 10, POD'495 further teaches said microwave generator contains at least one separating wall (see 42 FIG. 3), wherein respective individual channels are separated from one another by said separating wall, wherein at least one of said pulse sources is contained in each of said respective individual channels, wherein each of said respective individual channels has a respective channel opening for emitting the pulse component from a respective one of said pulse sources.
The motivation to combine is same as in claim 1 above. 
Regarding claim 11, POD'495 further teaches said generator opening is formed from a sum of channel openings (see 40 and 41 FIG. 3) of said respective individual channels.
The motivation to combine is same as in claim 1 above. 
Regarding claim 12, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known and optimal shape for the channels, such as a cylindrical channel, in accordance to a preferred application of the assembly. 
Regarding claim 13, POD'495 further teaches at least one of said respective individual channels has a horn-shaped section (evident of shape of FIG. 3).
The motivation to combine is same as in claim 1 above. 
Regarding claim 14, POD'495 further teaches said horn-shaped section adjoins said respective channel opening (as shown in FIG. 3).
The motivation to combine is same as in claim 1 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TATOIAN (US 2012/0098607), STARK (US 2011/0309870) and (US 2014/0285086), DOMMER (US 2004/0190214) and BROWN (US 2005/0231041).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875